Citation Nr: 0611954	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-16 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hallux limitus, 
bilateral feet, with bone spur formation.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
February 1990 and from August 1990 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for the disabilities 
listed on the title page.


FINDINGS OF FACT

1.  The evidence does not establish that there is a nexus 
between the post service diagnosis of hallux limitus, 
bilateral feet, with bone spur formation and service.

2.  The evidence does not establish that the veteran has 
post-traumatic stress disorder and the in-service stressor he 
has described has not been corroborated.  

3.  The evidence does not establish that the veteran has a 
current psychiatric disorder that is related to service.


CONCLUSIONS OF LAW

1.  Hallux limitus, bilateral feet, with bone spur formation 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A psychiatric disorder, to include post-traumatic stress 
disorder, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  

A service-connection claim that provides for disability-
compensation benefits consists of the following five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The VCAA 
requires notice to a claimant of how a VA service connection 
claim may be substantiated as to all five elements of such a 
claim, including degree of disability and effective date of 
disability.

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2002 letter, which was sent prior to 
the issuance of the rating decision on appeal.  In it, VA 
informed the veteran that in order to substantiate a claim 
for service connection, the evidence needed to show evidence 
of a disease or injury in service that was incurred in or 
aggravated by service, a current disability, which medical 
evidence would show, and evidence of a relationship between 
the current disability and a disease or injury in service, 
which was usually shown by medical evidence.  Additionally, 
it is clear that the veteran is aware of the evidence 
necessary to substantiate his claim.  He asserts that he 
either developed a bilateral foot disorder in service or that 
it was aggravated in service and that he had post-traumatic 
stress disorder from an in-service stressor.  These 
allegations, if true, would substantiate his claims for 
service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA, which information and evidence VA 
would attempt to obtain on his behalf and informing him that 
he should submit any evidence in his possession that 
pertained to the claim, VA asked that the veteran provide VA 
with any additional treatment or evidence not previously 
identified.  It stated that if such records related to 
private medical treatment, he could complete the enclosed 
authorizations to allow VA to obtain the private medical 
records on the veteran's behalf.  It noted that the veteran 
could obtain these records and submit them himself.  It added 
that it would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim, such as medical 
records, employment records, and records from other federal 
agencies.  VA told the veteran to tell it about any 
additional information or evidence that he wanted VA to 
obtain for him.  The Board finds that such constitutes 
informing the veteran to submit any evidence in his 
possession that pertains to the claims.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
evaluation or an effective date for the benefit if the claim 
should be granted.  See Dingess/Hartman, supra.  Even though 
the notice was inadequate on these two elements, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection, as will be explained below.  As a 
result, any question as to the appropriate evaluation or 
effective date to be assigned is moot. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
VA has obtained the veteran's service medical records and VA 
treatment records that the veteran has identified.  The 
veteran submitted private medical records.  

VA has not provided the veteran with an examination in 
connection with his claims; however, the Board finds that VA 
was not under an obligation to have the veteran examined for 
this disability.  Specifically, under the law, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  Here, the 
evidence does not indicate that the disabilities may be 
associated with the veteran's active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  While the veteran has current 
diagnoses of a bilateral foot disorder and of a psychiatric 
disorder, he has not brought forth any evidence, other than 
his own statements, suggestive of a causal connection between 
the current disabilities and service.  The RO informed him 
that he would need medical evidence of a relationship between 
the current disability and service, and the veteran has not 
provided such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d). 



II.  Service Connection

The veteran claims that he developed a foot disorder or 
aggravated a foot disorder while in service.  He also asserts 
that he has post-traumatic stress disorder as a result of an 
accident in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

Therefore, in order to prevail on an issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for post-traumatic stress disorder has 
separate requirements, which are as follows: (1) a current 
diagnosis of post-traumatic stress disorder; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

A.  Bilateral foot disorder

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hallux limitus, bilateral 
feet, with bone spur formation.  In the veteran's application 
for compensation, he indicated that the bilateral foot 
disorder was aggravated in service, which would imply that he 
felt he had this disorder prior to his entering service.  The 
veteran had two periods of active duty.  There is no entrance 
examination for his first period of service and thus he is 
presumed to be of sound condition at entrance.  There is an 
entrance examination for the second period of service, which 
shows that the feet were clinically normal.  Thus, the 
veteran is presumed to be in sound condition at the time he 
entered his second period of service as well.  Thus, the 
issue before the Board relates to service incurrence as 
opposed to service aggravation.  

The service medical records do not show any complaints of 
foot pain.  When the veteran completed a report of medical 
history in April 1990, he denied any history of foot trouble.  
Such denial of any history of foot pain is evidence against a 
finding that he developed a bilateral foot disorder during 
his first period of service.  The treatment records from his 
second period of service are silent for any complaints of or 
treatment for foot pain.  The first identification of the 
diagnosis of hallux limitus, bilateral feet, with bone spur 
formation is in a May 2002 VA treatment record, which is many 
years after service and weighs against the claim.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  Furthermore, the claims file does not 
contain any competent evidence showing that there is a nexus 
between a current diagnosis of hallux limitus, bilateral 
feet, with bone spur formation and either period of the 
veteran's service.  In a March 2004 VA treatment record, the 
examiner noted the veteran was seen that day for bilateral 
heel pain.  He stated the veteran "had problems [with his] 
feet since running/marching on concrete in" service.  This 
is not a nexus to service, but rather a transcription of lay 
history, unenhanced by additional comment by the transcriber, 
and cannot constitute competent medical evidence of a nexus 
between the post service diagnosis of hallux limitus, 
bilateral feet, with bone spur formation and service.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

The Board does not doubt the sincerity of the veteran's 
beliefs that he developed a bilateral foot disorder in 
service.  However, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hallux limitus, bilateral feet, 
with bone spur formation, and the benefit-of-the-doubt rule 
is not for application.  See Gilbert, 1 Vet. App. at 55.

II.  Psychiatric disorder

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a psychiatric disorder, to 
include post-traumatic stress disorder.  

The veteran's stressor involves a situation where he and 
several other service men were conducting a field exercise.  
He was driving a stick shift for the first time and was told 
to drive to an area where there were mountains.  The veteran 
felt that the area was too steep to drive in but was told if 
he put the car in first gear, he would be fine.  He stated he 
began to go up the mountain and that soon thereafter the 
truck started to shake and when he attempted to maneuver the 
"shift," the car started to roll backwards down the hill at 
a fast speed.  He stated that he could hear the other men 
screaming for their lives.  The passenger in the car was able 
to use the emergency brake, and the car stopped.  The veteran 
described being frightened by the whole thing and that 
everyone in the back of the car was injured.  

As to the part of the claim involving service connection for 
post-traumatic stress disorder, there is a lack of evidence 
of a current diagnosis of post-traumatic stress disorder.  
For example, in a March 2002 VA treatment record, the 
examiner stated it "sound[ed] like" the veteran had post-
traumatic stress disorder.  In April 2002, the examiner 
entered an assessment to rule out post-traumatic stress 
disorder.  In June 2002, the examiner stated the veteran had 
"possible" post-traumatic stress disorder.  He was given a 
provisional diagnosis of post-traumatic stress disorder in 
October 2002, but following a complete psychiatric work-up, 
the examiner stated that while the veteran appeared to be 
experiencing a "subclinical case of" post-traumatic stress 
disorder, he did not qualify for an Axis I diagnosis of post-
traumatic stress disorder.  Instead, he determined the 
veteran was suffering from insomnia as opposed to depression 
or anxiety.

The RO attempted to verify the veteran's stressor without 
success.  However, regardless of lack of corroborating 
evidence of the in-service stressor, without a diagnosis of 
post-traumatic stress disorder, service connection for such 
disability cannot be granted.  See 38 C.F.R. § 3.304(f).  
Therefore, the claim for service connection for post-
traumatic stress disorder must be denied.  Id.; see Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

As to service connection for a psychiatric disorder other 
than post-traumatic stress disorder, the veteran has been 
provided with a diagnosis of depressive disorder.  He 
subsequently underwent psychological testing, and the 
examiner felt the veteran had insomnia as opposed to 
depression or anxiety.  Thus, it appears that he has been 
determined to not have a current psychiatric disorder.  
Without evidence of a current disability, the claim must be 
denied.  See id.  Even if the Board accepted the diagnosis of 
depressive disorder, no medical professional has attributed 
the diagnosis to any incident in service.  While the veteran 
has made such assertion, he is not competent to attribute the 
diagnosis to service, as that requires a medical opinion.  
See Bostain, 11 Vet. App. at 127.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a psychiatric disorder, to include 
post-traumatic stress disorder, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

1.  Entitlement to service connection for hallux limitus, 
bilateral feet, with bone spur formation is denied.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder is 
denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


